67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Andrew BASEY, Jr., Appellant.
No. 95-1348.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995.Filed:  Sept. 27, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Andrew Basey appeals the sentence imposed by the district court1 after he pleaded guilty to a money laundering conspiracy charge, in violation of 18 U.S.C. Secs. 371 and 1956(a)(1)(B)(i).  We affirm.


2
In their written plea agreement, the parties contemplated that Basey would move at sentencing for a downward departure under U.S.S.G. Sec. 5H1.4 (extraordinary physical impairment may be reason to impose sentence below applicable Guideline range), stipulating that Basey's life-threatening medical condition-metastatic kidney cancer-constituted an extraordinary physical impairment under section 5H1.4.  The presentence report calculated a Guidelines range of 77 to 96 months, noting that a 60-month statutory maximum penalty was applicable.  At sentencing, Basey moved for a downward departure to a sentence of probation under section 5H1.4 and U.S.S.G. Sec. 5K2.0.  The district court departed and sentenced Basey to 40 months imprisonment and three years supervised release.


3
On appeal, Basey argues that the district court erred in not departing further to a sentence of probation, and maintains that the "departure is subject to a test for reasonableness."  We may not, however, review the extent of the district court's downward departure, regardless of its reasons for not departing further.  See United States v. Dutcher, 8 F.3d 11, 12 (8th Cir.1993).


4
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri